Title: From James Madison to William Neilson, 23 May 1805
From: Madison, James
To: Neilson, William


Sir.
Department of State May 23d: 1805.
I have received your letter of the 15th: instant, accompanying protests in five cases of American Vessels interrupted in their Voyages to Curacoa, and condemned by the Vice admiralty Court in Jamaica.
If the condemnation was founded, as stated in several of the protests, on an alledged attempt to violate a blockade, and not as intimated in your letter, on the allegation of enemies property, the question on the appeal to the superior Court in Great Britain, will as may be presumed turn on the order sent by the British Government, to its Commanders & Vice Admiralty Courts in the West Indies, “not to consider blockades as existing, unless in respect of particular ports which may be actually invested, and then not to capture Vessels bound to such ports, unless they shall previously have been warned not to enter them.”
The transmission of this order was communicated to this Department by Mr. Merry on the 12th. of April 1804, and the tenor of the order published in the Newspapers. On the same day Mr. Merry made the communication referred to in Admiral Duckworth’s certificate enclosed in your letter “that it had been found expedient to convert the Seige lately attempted of Curacoa into a blockade.” It was particularly added by Mr. Merry “that he could not doubt that this b[l]ockade would be conducted conformably to the instructions,[“] which according to his communication of the same date, had been recently sent on this subject, to the Commander in Chief, & Vice Admiralty Judges in the West Indies.
This suggestion of Mr. Merry strengthened by the probability that the British Admiral had not at the date of his letter to Mr. Merry received the instructions recently sent out, concurred with other considerations which of themselves forbade the Government to participate in the promulgation of the notice transmitted by the British Commander. The blockade of Curacoa was accordingly left, in conformity to the usage of this Govt., to make itself known in the ordinary manner. Whether indeed it really took place or not, or whether it continued or was discontinued were questions of fact to be ascertained from time to time by the individuals affected thereby, and not by a notification of a state of things, said to exist, some time before, in a distant part of the world. With respect to the abuse in undervaluing prizes in consequence of the decrees of Vice Admiralty Courts, it is proper to remark, that some, tho’ probably very inadequate provision, is made against it in an act of the British Parliament passed July 2d. 1801; and that the authority of the appellate Court on the Subject of damages, seems to be fully competent to whatever redress may be justly due for the other injuries attending the captures. As it appears that appeals have been instituted in the cases which you have forwarded, it would be premature for the Govt: to make them a subject of discussion, before the judicial issue is Known. In the prosecution of appeals, you will have such aid as can be rendered you without expence by the Public Agent at London, on proper application being made for it. I am &c.
James Madison.
